Appeal, by permission of this court, from an order of the Appellate Term which affirmed an order of the Municipal Court of the City of New York, Borough of Brooklyn, Second District, denying appellant’s motion to set aside a final order of that court and for a new trial. The order sought to be vacated and set aside determined a summary proceeding to recover possession of an apartment in a multiple dwelling. Respondent instituted the summary proceeding on the grounds that appellant, the tenant therein, had violated her agreement to keep the apartment painted and in repair, and had refused to allow respondent to enter and make necessary repairs. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.